Title: From Thomas Jefferson to George Washington, 13 March 1792
From: Jefferson, Thomas
To: Washington, George


          
            Mar. 13. 92.
          
          The Secretary of State incloses to the President the letter to the King of France with the alteration he proposes for incorporating the  vote of the house. If the President approves it, he will be so good as to return it in time to be written at large to-day, signed and sealed. Th: J. thinks the copy of the resolution delivered the President with the signature of the Speaker will be the proper one to send. He therefore incloses him the informal copy in exchange for it.
        